[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                             May 15, 2009
                              No. 08-13238                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                   D. C. Docket No. 06-00107-CV-4-SPM

RICHARD SINGLETON,


                                                            Plaintiff-Appellant,

                                   versus

STATE OF FLORIDA DEPARTMENT OF JUVENILE JUSTICE,

                                                           Defendant-Appellee.


                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                               (May 15, 2009)

Before BIRCH, HULL and FAY, Circuit Judges.

PER CURIAM:
      Richard Singleton, a black man, appeals the judgment in favor of the State of

Florida Department of Juvenile Justice (“DJJ”) on his claim that employees of the

DJJ terminated him from his position as superintendent of a juvenile justice facility

because of his race, in violation of Title VII of the Civil Rights Act of 1964, 42

U.S.C. § 2000e, et seq. (“Title VII”). Singleton argues that the jury instructions

were plainly erroneous because they misled the jury and left the jury to speculate

on an essential point of the law. For the reasons set forth below, we affirm.

                                            I.

      At trial, the district court used Eleventh Circuit Pattern Jury Instructions

(Civil), 1.2.1 and instructed the jury, in pertinent part, as follows:

            In this case the plaintiff makes a claim under the Federal Civil
      Rights statutes that prohibit employers from discriminating against
      employees in the terms and conditions of their employment because of
      the employee’s race.

             More specifically, the plaintiff claims that he was demeaned,
      unfairly scrutinized and ultimately discharged from employment by
      the defendant because of his race. When a governmental agency is
      involved, of course, it may act only through people as its employees;
      and, in general, a governmental agency is responsible under the law
      for any of the acts and statements of its employees that are made
      within the scope of their duties as employees of that governmental
      agency.

            The defendant denies that the plaintiff was discriminated
      against in any way and asserts that all actions taken and decisions
      made were for legitimate non-discriminatory reasons and that if any
      actions or decisions included discriminatory motives, the same actions

                                            2
      and decisions would have been taken anyway.

             In order to prevail on his claim, the plaintiff must prove each of
      the following facts by a preponderance of the evidence:

            First: That the plaintiff was discharged from employment by the
      defendant; and.

             Second: That the plaintiff’s race was a substantial or motivating
      factor that prompted the defendant to take that action.

             ...

             ...

             On the other hand, it is not necessary for the plaintiff to prove
      that the plaintiff’s race was the sole or exclusive reason for the
      defendant’s decision. It is sufficient if the plaintiff proves that race
      was a determinative consideration that made a difference in the
      defendant’s decision.

             If you find in the Plaintiff’s favor with respect to each of the
      facts that the Plaintiff must prove, you must then decide whether the
      Defendant has shown by a preponderance of the evidence that the
      Plaintiff would not have been discharged for other reasons even in the
      absence of considerations of the Plaintiff’s race. If you find that the
      Plaintiff would have been dismissed for reasons apart from the
      Plaintiff’s race, then you will make that finding in your verdict.

The jury returned a verdict finding that “the fact that [Singleton] was black was

[not] a substantial or motivating factor that prompted the Defendant to fire [him].”

                                          II.

      When the parties do not dispute that the appellant failed to object to the jury

instructions before the jury’s deliberations, as here, we review the jury instructions

                                           3
for plain error only. See United States v. Massey, 89 F.3d 1433, 1442 (11th

Cir.1996). Under plain error review, we may correct an error if we finds (1) an

error, (2) that is plain, (3) that affected the appellant’s substantial rights, and

(4) that seriously affected the fairness, integrity, or public reputation of the judicial

proceedings. United States v. Rodriguez, 398 F.3d 1291, 1298 (11th Cir. 2005).

Specifically regarding jury instructions, “[p]lain error review is an extremely

stringent form of review” and “reversal for plain error will occur only in

exceptional cases where the error is so fundamental as to result in a miscarriage of

justice.” Farley v. Nationwide Mut. Ins. Co., 197 F.3d 1322, 1329-30 (11th

Cir.1999). To demonstrate that jury instructions were plainly erroneous, an

appellant must prove that the challenged instruction was an incorrect statement of

the law, misled the jury, or left the jury to speculate as to an essential point of law.

Id. The incorrect statement must have been so prejudicial as to affect the outcome

of the proceedings. Id.

                                            III.

       Although Singleton does not argue as much, we initially note that, in all

relevant aspects, the jury instructions were not a misstatement of law, as they

tracked the language of the Eleventh Circuit Pattern Jury Instructions (Civil), 1.2.1.

See Farley, 197 F.3d at 1329-30. Although the final paragraph of instructions



                                             4
above contains an error, in that the district court should have instructed, “You must

then decide whether the Defendant has shown by a preponderance of the evidence

that the Plaintiff would have been discharged for other reasons even in the absence

of considerations of the Plaintiff’s race,” this error did not affect the outcome of

the trial because the jury found that Singleton had not shown that his race was a

factor in his termination and, therefore, never reached the part of its analysis that

required determining whether the DJJ would have made the same decision even

were it not motivated by his race. See Eleventh Circuit Pattern Jury Instructions

(Civil), 1.2.1; Farley, 197 F.3d at 1329-30.

      Singleton first argues that the jury instructions misled the jury. He explains

that he presented evidence that John Tallon, his supervisor, recommended to upper

management that Singleton be fired and that upper management merely “rubber

stamped” Tallon’s recommendation. He asserts that the jury instructions did not

inform the jury that it must consider the discriminatory motives of all decision-

makers, rather than simply the final decision-makers, and created the impression

that the jury should find in favor of the DJJ if it found that upper management was

not itself racially motivated, even if it believed that Tallon was himself motivated

by race. However, the jury instructions instructed the jury that it must determine

whether the plaintiff’s race motivated “the defendant,” or the JDD, and explained



                                           5
that a governmental agency defendant, like the JDD, was responsible for any acts

or statements of its employees. Therefore, the jury instructions did not plainly

create an impression that upper management’s motivations were all that mattered

for deliberation. Instead, the jury instructions adequately advised the jury that its

deliberations should include the motivations of any relevant employee.

      Singleton next argues that the jury instructions left the jury to speculate on

an essential point of law. Singleton explains that he presented evidence that Tallon

also demoted another black employee because of that employee’s race. Singleton

asserts that the jury should have been instructed to consider the role that race

played in Tallon’s decision to demote that other black employee as evidence that

he acted in a similar manner in recommending Singleton’s termination. However,

Singleton has not pointed to, and we cannot find, any case law deeming evidence

of other discriminatory acts an “essential” part of proving discriminatory

termination. Therefore, any error in this regard was not plain. See Rodriguez, 398
F.3d at 1298. Accordingly, because the jury instructions were not a miscarriage of

justice, we affirm.

      AFFIRMED.




                                           6